Citation Nr: 1618069	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  15-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral knee degenerative joint disease, to include as secondary to service connected residuals of frostbite to the right foot and/or left foot.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1951 to January 1955, to include service in Korea.  He received the Combat Infantryman Badge.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2013 rating decision in which the RO, inter alia, denied the  Veteran's claim for service connection for a bilateral knee condition.  

In April 2013, the Veteran filed what the RO characterized as a "petition to reopen" the claim for service connection for a bilateral knee condition, along with a private treatment records documenting treatment for a knee disorder.  In a November 2013 rating decision, the RO denied the Veteran's petition to reopen the claim for service connection for a bilateral knee condition.  In July 2014, the Veteran filed a notice of disagreement (NOD).  In December 2014, the RO issued a statement of the case (SOC) in which the "petition to reopen" was granted and the claim for service connection was denied on its merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2015.  

With regard to the Veteran's claim, the Board notes that the agency of original jurisdiction (AOJ) had characterized the issue on appeal as a petition to reopen the previously denied claim of entitlement to service connection for a bilateral knee condition.  The Board also notes that the Veteran's claim of entitlement to service connection for a bilateral knee condition was initially denied by the AOJ in a February 2013 rating decision.  The Veteran was notified of the February 2013 rating decision and his appellate rights by a letter later that month.  Significantly, however, in April 2013 (i.e., within the one-year appeal period), the Veteran submitted new and material evidence relevant to his bilateral knee claim, namely private orthopedic treatment records.  

In this regard, the Board emphasizes that, if new and material evidence is received during an applicable appellate period following an AOJ decision (one year for a rating decision), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that VA must evaluate submissions received during the relevant appeal period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim).  As the Board finds the newly submitted treatment records to constitute new and material evidence pertinent to bilateral knee disorder issue on appeal, pursuant to 38 C.F.R. § 3.156(b), this newly submitted evidence will be considered as having been filed in connection with the Veteran's pending claim for service connection.  See 38 C.F.R. § 3.156(b) (2014).  Hence, the Board's characterization of the instant claim as a de novo claim for service connection.

The Board notes that, in his January 2015 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in February 2015, the Veteran withdrew such hearing request.  38 C.F.R. § 20.704(e) (2015).  

The Veteran's claim was first before the Board in June 2015, when the Board remanded the Veteran's claim to the Appeals Management Center (AMC) for outstanding medical records and an addendum opinion to an earlier VA examination

In June 2015, the Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

As a final preliminary matter, the Board notes that the Veteran appears to have submitted a request to reopen a claim for service connection for arthritis of the bilateral hands as well as a claim for service connection for a bilateral wrist disorder in a January 2015 substantive appeal.  These claims have not been adjudicated by the AOJ, despite the fact that the Board referred them to the RO in its June 2015 remand.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Although service medical records reference knee pain, no chronic knee disability was shown in service or for several years thereafter; there is no competent, credible, and probative evidence indicating that there exists a medical relationship, or nexus, between current arthritis and either service (to include evidence that arthritis manifested within the first-service year), or service-connected bilateral foot disability; and the only competent, probative opinion evidence to address the etiology of current knee disability weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for bilateral knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this appeal, in December 2012 and July 2014 letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for a bilateral knee disability, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The letters also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2014 letter informed the Veteran how to substantiate a claim for secondary service connection.  While the Veteran was not given this notice as to secondary service connection until after the February 2013 rating decision, there is no harm to the Veteran in that his claim was subsequently readjudicated in the December 2014 SOC and later supplemental statements of the case.  Hence, the December 2012 and July 2014 letters meets the VCAA's content and timing of notice requirements.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service private and VA treatment records, and the reports of VA examinations and medical opinions.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the matter herein decided, prior to appellate consideration, is required.  

The Board notes, in particular, that, taken as a whole, the October 2013 and November 2015 examinations, and the December 2014 opinion, are adequate for adjudication of the claim for service connection for a bilateral knee disability.  Those reports document the examiners' interview with the Veteran, review of the record, and full examination results, all of which provided the basis for the opinions expressed therein.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Veteran contends that his bilateral knee disability results from the frostbite and cold weather that he endured while serving in the Korean War.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, to include arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101; 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Also, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Considering the evidence or record in light of governing legal authority, the Board finds that the claim for service connection must be denied.  The Veteran has a current disability, inasmuch as a November 2015 VA examination confirmed a diagnosis of bilateral arthritis of the knees.  However, the weight of the evidence indicates that there is no medical relationship between such disability and either the Veteran's service or his service-connected bilateral foot disability.  

The Veteran's service treatment records include a January 1951 record, noting that the Veteran reported both of his knees were aching.  No specific trauma or injury was identified.  This is the only documented knee complaint.  Thus, although service medical records reference bilateral knee pain, no chronic knee disability was shown in service.  Moreover, there is no competent, credible, and probative evidence even suggesting that there exists a medical relationship, or nexus, between the Veteran's current bilateral arthritis revealed on any such current disability and service.  The September 2013 VA examiner opined that the Veteran's bilateral knee disability was less likely than not incurred in or caused by, service.  In support, the examiner stated that there was only the one complaint of bilateral knee pain in January 1951, five days after the Veteran enlisted, and that there was no diagnosis and no further evidence of knee problems prior to the Veteran's 1955 separation.  Such opinion is consistent with documented evidence of record.  

The Board notes the Veteran's assertion that his arthritis is due to the cold weather he encountered while service in Korea.  The Veteran has provided reports documenting a relationship between frostbite and arthritis.  See December 2012 submissions.  In the June 2015 remand, the Board directed the examiner ted to specifically address such evidence.  The examiner commented that frostbite will cause arthritis at the location of the frostbite, and not elsewhere.  While service connection has been established for the Veteran's residuals of frostbite to his feet, the examiner stated that an x-ray of the Veteran's feet was negative for arthritis.  Such statement negates a relationship between frostbite injury to the feet, and arthritis affecting the Veteran's knees.   

As such, on the question of whether there exists a medical nexus between current knee disability and service, the only actual medical opinions on this point weigh against the claim.  The Board finds that the opinions by the September 2013 and November 2015 VA examiners, which were based on consideration of the Veteran's documented history and assertions, and supported by stated rationale, constitute probative evidence on the question of medical nexus.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding generally that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, and that the weight to be attached to medical opinions is within the province of the Board).  Notably, no contrary medical opinion-one that, in fact, establishes a medical nexus between current knee disability and service-has been presented or identified.  


To the extent the Veteran attempts to assert the existence of a medical nexus between current knee disability and his military service, such attempt must fail.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, the matter of whether the Veteran's current knee disability is etiologically-related to his military service-the matter upon which this claims turns-is  not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  Hence, the Veteran's assertions in this regard have no probative value. 

The Board also finds that the Veteran is not entitled to service connection on a presumptive basis.  His earliest possible diagnosis of arthritis was in March 2012, when physician W.J. stated that the most likely cause of the Veteran's knee discomfort was early degenerative changes too mild to show up on an x-ray, but enough to cause pain.  This was more than 50 years after separation and, as the doctor noted, the degenerative changes in question were early.  This is consistent with the Veteran's statements made during the November 2015 examination that he began experiencing knee pain in 2012, when he fell down some stairs and was only then diagnosed with arthritis.  There is no competent, probative evidence that the Veteran's arthritis manifested within one year of his service.  Absent such evidence,  service connection may not be awarded for arthritis on a presumptive basis. 

Also, the passage of many years between discharge from active service and medical documentation of a claimed disability (i.e., nearly 50 years in this case) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, the lack of any evidence of a chronic knee disability at service discharge which has continued to the present day tends to preponderate against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  To whatever extent that the Veteran may have asserted, or alluded to experiencing, continuity of knee symptomology since service (see August 2013 VA examination report reflecting that the Veteran he stated that his disability began in 1952, and has continued to the present), the Board does not find him credible, as such assertions are in conflict with his other statements, discussed above.  

The Board further finds that service connection is not warranted on a secondary basis, as competent, probative evidence weighs against such a finding.  In this regard, the December 2014 addendum opinion expressed that the Veteran's knee disabilities are not proximately due to or the result of service connected residuals of frostbite, noting the absence of any biomechanical condition of either lower extremity to affect the knees.  As this opinion clearly was based on consideration of the Veteran's medical history and symptoms, and is supported by stated rationale, the Board assigns it significant probative value.  See, e.g., Hayes, supra; Guerrieri, supra.   Notably, no contrary medical opinion-one that, in fact, establishes a medical nexus between current knee disability and service-connected bilateral foot disability-has been presented or identified.  

Furthermore, as with respect to direct service connection, any attempt by the Veteran to assert that his bilateral knee disorder was caused  r is or has been worsened  by his service-connected residuals of frostbite on his feet, such assertions, alone, do not provide persuasive support for the claim.  Again, such are complex medical matters within the province of trained professionals (see  Davidson, supra, and Jandreau, supra.) and the Veteran is a layperson not shown to have appropriate training and expertise to competently opine on such a matter. 

As any lay assertions with respect to medical etiology for any theory of entitlement have no probative value, the Veteran can neither support his claim, nor counter the probative opinion evidence of record, on the basis of lay assertions, alone.  

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral knee disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral knee degenerative joint disease is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


